DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
3.	Claims 1, 8 and 15 are amended.
4.	This office action is in response to the Applicant’s communication filed 06/21/2022 in response to PTO Office Action mailed 03/21/2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Zheng et al., as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 112
6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the buffer" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the buffer" in Lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the buffer" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-7, 9-14 and 16-20 are rejected based on their dependencies of claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Nellans et al. (US Patent No. 9,251,058 hereinafter “Nellans” – IDS Submission) in view of Ryan et al. (US Pub. No. 2016/0350010 A1 hereinafter “Ryan” – IDS Submission), in view of Weng (US Pub. No. 2010/0211710 A1 hereinafter “Weng”), and further in view of Zheng et al. (US Pub. No. 2015/0331619 A1 hereinafter “Zheng”).
Referring to claim 1, Nellans discloses a data accessing method (Nellans – Abstract discloses servicing storage requests for a non-volatile memory device.), comprising: 
obtaining a first accessing request and a second accessing request for a storage device (Nellans – see col. 11, lines 54-58), wherein the first accessing request is associated with first data (Nellans – see col. 11, lines 59-62; col. 15, lines 1-7; col. 16, lines 23-33), and the second accessing request is associated with second data (Nellans – see col. 11, lines 62-66; col. 15, lines 57-61; col. 20, lines 63-66);
loading the first data from a source device to a pre-allocated buffer area (Nellans – see col. 11, lines 59-62; col. 15, lines 1-7; col. 16, lines 23-33); 
determining whether a first size of the second data is lower than a second size of an available space of the buffer area (Nellans – see col. 11, lines 62-66; col. 20, lines 52-61); 
determining a first part of the second data in response to determining that the first size of the second data is greater than or equal to the second size of the available space, wherein, a size of the first part of the second data is the same as the second size of the available space of the buffer area (Nellans – see col. 11, lines 62-66; col. 15, lines 57-61; col. 20, lines 63-66); and 
splicing the first data and the first part of the second data, and providing the first data and the first part of the second data together to a target device associated with the first accessing request and the second accessing request (Nellans – see col. 11, lines 53-66). 
Nellans fails to explicitly disclose a size of the buffer area is the same as a size of a single physical storage block of the storage device; and wherein the available space of the buffer area refers to a space remaining in the buffer after the first data is loaded to the buffer area.
Ryan discloses a size of the buffer area is the same as a size of a single physical storage block of the storage device (Ryan – par. [0049] discloses the IO request consisting a block size of data is stored in a buffer. The IO request has a block size that is the same as the block size of the storage device.); 
determining whether a first size of the second data is lower than a second size of an available space of the buffer area (Ryan – par. [0078] discloses writing data associated with a smaller block size stored in a user buffer 802.); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ryan’s teachings with Nellans’ teachings for the benefit of allowing data storage devices organized in a particular block size to be accessed by virtual machines, computing devices, or other clients using a different block size without re-writing storage code (Ryan – Par. [0023]).
	Nellans and Ryan fail to explicitly disclose wherein the available space of the buffer area refers to a space remaining in the buffer after the first data is loaded to the buffer area; and splicing the first data and the first part of the second data, and providing the first data and the first part of the second data together to a target device.
 	Weng discloses splicing the first data and the first part of the second data, and providing the first data and the first part of the second data together to a target device (Weng – par. [0018] discloses utilizing a first electronic device (for example, master device 301) to provide a first data (for example, first output data Out.sub.a1). Extract and register part of the first data (for example, 8 bits of the first output data Out.sub.a1). Provide a second data (for example, second output data Out.sub.a1 generated after the first output data Out.sub.a1). Merge the registered part of the first data and the second data to generate a merged data. Write the merged data to a second electronic device (for example, slave device 311).).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Weng’s teachings with Nellans and Ryan’s teachings for the benefit of acquiring a new data accessing method and a system utilizing the data accessing method (Weng– Par. [0009]).
Nellans, Ryan and Weng fail to explicitly disclose wherein the available space of the buffer area refers to a space remaining in the buffer after the first data is loaded to the buffer area.
Zheng discloses wherein the available space of the buffer area refers to a space remaining in the buffer after the first data is loaded to the buffer area (Zheng – par. [0156] discloses When a size of the compressed second data block is less than a size of available space of a storage buffer area, the compressed second data block is written into the storage buffer area.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Zheng’s teachings with Nellans and Ryan and Weng’s teachings for the benefit of each block being compressed, which leads to effectively reducing storage space of data (Zheng – Par. [0156]).

Referring to claim 2, Nellans, Ryan, Weng and Zheng disclose the method of claim 1, further comprising: updating the available space of the buffer area as all space of the buffer area after providing the first data and the first part of the second data to the target device; and loading a second part of the second data which is different from the first part of the second data to the updated available space (Nellans – see col. 19, lines 34-42). 

Referring to claim 3, Nellans, Ryan, Weng and Zheng disclose the method of claim 2, further comprising: determining whether a third accessing request in an instruction associated with the first accessing request and the second accessing request is received, wherein, a type of the third accessing request is the same as a type of the first accessing request and the second accessing request; and providing the second part of the second data to the target device in response to determining that the third accessing request is not received (Nellans – see col. 16, lines 34-48). 

Referring to claim 4, Nellans, Ryan, Weng and Zheng disclose the method of claim 1, further comprising: loading the second data to the available space of the buffer area in response to determining that the first size of the second data is lower than the second size of the available space (Nellans – see col. 20, lines 52-61). 

Referring to claim 5, Nellans, Ryan, Weng and Zheng disclose the method of claim 4, further comprising: determining whether a third accessing request in an instruction associated with the first accessing request and the second accessing request is received, wherein, a type of the third accessing request is the same as a type of the first accessing request and the second accessing request; and providing the first data and the second data to the target device in response to determining that the third accessing request is not received (Nellans – see col. 16, lines 34-48). 

Referring to claim 6, Nellans, Ryan and Weng disclose the method of claim 1, wherein, the first accessing request and the second accessing request are reading requests (Ryan – Abstract discloses read IO requests.), and the source device is the storage device (Ryan – par. [0049] discloses data is read from the data storage.). 

Referring to claim 7, Nellans, Ryan, Weng and Zheng disclose the method of claim 1, wherein, the first accessing request and the second accessing request are writing requests (Ryan – Abstract discloses write IO requests.), the target device is the storage device (Ryan – par. [0049] discloses data is written to the data storage.), and a first target position of the first accessing request in the storage device is continuous with a second target position of the second accessing request in the storage device (Nellans – see col. 14, line 56 to col. 15, line 7). 

Referring to claims 8 and 15, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 9 and 16, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 10 and 17, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 18, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 12 and 19, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 20, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 14, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Conclusion
9.	Claims 1-20 are rejected.
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181